 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   DENNIS MARIC,                                   No. 1:12-cv-00102-SKO
 8                      Plaintiff,
                                                     ORDER CONTINUING PRETRIAL
 9          v.                                       CONFERENCE AND TRIAL DATES
10   ALVARADO, et al.,                               ORDER TO SHOW CAUSE WHY CASE
                                                     SHOULD NOT BE DISMISSED
11                      Defendants.
                                                     (Docs. 164, 165)
12

13

14          This case is currently set for trial on May 27, 2020, with a pretrial conference set for

15   March 25, 2020. (See Doc. 161.) On March 18, 2020, Defendants filed a unilateral “Pre-Trial

16   Conference Statement,” (Doc. 164), and “Declaration of Ashley N. Reyes Regarding Inability to
17   File Joint Pretrial Statement,” (Doc. 165). Defendants represent that they attempted to meet and
18
     confer with Plaintiff on numerous occasions to prepare the required joint pretrial statement, but
19
     Plaintiff did not respond. (See id. at 1–2.)
20
            Plaintiff has previously shown a lack of interest in prosecuting this case and the Court has
21

22   warned Plaintiff regarding the possibility of terminating sanctions. For example, on September

23   18, 2019, the Court denied without prejudice Defendants’ request for terminating sanctions based

24   on Plaintiff’s lack of cooperation in discovery, but warned Plaintiff that any future failure to
25
     comply with court orders could result in terminating sanctions. (See Doc. 151.) On December 2,
26
     2019, the Court allowed Plaintiff a considerable extension of time to respond to Defendants’
27
     motion for summary judgment, over Defendants’ objections, (see Doc. 160), and Plaintiff still
28
 1   failed to respond by the extended deadline. (See Doc. 162.)
 2            The scheduling order in this case states that “[t]he parties are ordered to file a Joint
 3
     Pretrial Statement pursuant to Local Rule 281(a)(2).” (Doc. 133 at 5) (emphasis in original).
 4
     Local Rule 281 contemplates that all parties shall participate in drafting the Joint Pretrial
 5
     Statement. See E.D. Cal. L.R. 281(a)(2), (b). Plaintiff failed to abide by the Court’s scheduling
 6

 7   order and Local Rule 281 by not participating in drafting the Joint Pretrial Statement.

 8            Thus, the Court will order Plaintiff to show cause why the case should not be dismissed

 9   for failure to prosecute and failure to comply with court orders. Plaintiff is advised that failure
10
     to respond to this order may result in the Court vacating the pretrial conference and trial
11
     dates and may result in sanctions including the dismissal of the case without further notice.
12
     Further, because Plaintiff’s failure to participate in drafting the Joint Pretrial Statement does not
13
     inspire confidence that he will attend the currently scheduled pretrial conference, and to allow
14

15   Plaintiff time to respond to this order, the Court will continue the pretrial conference and trial

16   dates.
17            Accordingly, IT IS ORDERED:
18
              1.      By no later than April 20, 2020, Plaintiff shall SHOW CAUSE in writing why
19
     this case should not be dismissed for failure to prosecute and failure to comply with court orders.
20
     Failure to respond to this order may result in sanctions, including the dismissal of the case.
21

22            2.      The pretrial conference is CONTINUED to May 13, 2020, at 2:30 p.m., and the

23   jury trial is CONTINUED to July 7, 2020, at 8:30 a.m., in Courtroom 7 (SKO) before Magistrate

24   Judge Sheila K. Oberto.
25   IT IS SO ORDERED.
26
27
     Dated:        March 19, 2020                                  /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                       2
